FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 26 July 2019. These drawings are acceptable.

Claim Rejections - 35 USC § 112
In light of the claim amendments filed on 1 November 2021, the rejections under 35 U.S.C. 112(b) are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (U.S. Patent No. 4,196,911) in view of EP 0961059 (Fuse).
Regarding claim 1, Matsushita discloses a seal assembly (Fig. 5) for providing a seal between a first zone X and a second zone Y, comprising: a rotatable sealing member comprising a first sealing ring 4, said rotatable sealing member being arranged to be fitted onto a rotating member that rotates around an axis of rotation (axis of shaft 1), a stationary sealing member comprising a second sealing ring 3, wherein said second sealing ring is axially aligned with said first sealing ring around the axis of rotation, at least one sealing interface 8, 8’ between said first and second sealing rings, wherein said at least one sealing interface extends substantially in parallel with a radial 
EP 0961059 discloses a spring 5 bearing against an end of the second sealing ring 4 opposite the at least one sealing interface 20 and/or 40, the spring biasing the second sealing ring toward the first sealing ring 2, and wherein only the second sealing ring further comprises at least one fluid connection 82 to said at least one chamber 9 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the seal assembly of Matsushita with the spring and at least one fluid connection of EP 0961059 for the purpose of providing a static pressure-type non-contact gas seal applicable over a wide pressure range which can seal off the sealed fluid irrespective of the pressure conditions in the region of the sealed fluid and reduce the required spring load (paras. [0014]-[0015]).
Regarding claim 2, Matsushita discloses wherein said at least one fluid connection 16 is formed within said second sealing ring 3 (Fig. 5).
Regarding claims 3 and 16, Matsushita discloses wherein at least one of said first and second sealing rings 3 has at least one recess so that said double contact seal having at least one chamber 13 arranged at said radial plane is formed upon engagement between the first and second sealing rings (Fig. 5).
Regarding claim 4, Matsushita discloses wherein said at least one recess 3 is concentric with said sealing rings (Fig. 5).
Regarding claims 5 and 17, Matsushita discloses wherein at least one recess 13 is arranged in the second sealing ring 3.

Claims 1-5, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 1910576 (Roedel et al.) in view of EP 0961059 (Fuse).
Regarding claim 1, DE 1910576 discloses a seal assembly (Figure) for providing a seal 2 and 3 between a first zone (1a and 1b) and a second zone (zone around the seal), comprising: a rotatable sealing member comprising a first sealing ring 2, said rotatable sealing member being arranged to be fitted onto a rotating member 1 that rotates around an axis of rotation, a stationary sealing member comprising a second sealing ring 3, wherein said second sealing ring is axially aligned with said first sealing ring around the axis of rotation, at least one sealing interface between said first and second sealing rings (interface between 2 and 3), wherein said at least one sealing interface extends substantially in parallel with a radial plane with respect to the axis of rotation (Figure), wherein said first zone (1a and 1b) is located radially inside and extends axially through said sealing rings and said second zone (zone around the seal) is arranged radially outside said sealing rings, wherein said first and second sealing 
EP 0961059 discloses wherein said first and second sealing rings 2 and 4 are arranged so that a double contact seal having at least one chamber 9 arranged at said radial plane is formed upon engagement between the first and second sealing rings, a spring 5 bearing against an end of the second sealing ring 4 opposite the at least one sealing interface 20 and/or 40, the spring biasing the second sealing ring toward the first sealing ring 2, and wherein only the second sealing ring further comprises at least one fluid connection 82 to said at least one chamber 9 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the seal assembly of Roedel with the additional seal assembly components including the spring and at least one fluid connection of EP 0961059 for the purpose of providing a static pressure-type non-contact gas seal applicable over a wide pressure range which can seal off the sealed fluid irrespective of the pressure conditions in the region of the sealed fluid and reduce the required spring load (paras. [0014]-[0015]).
Regarding claim 2, DE 1910576 discloses wherein said at least one fluid connection 1a and/or 1b is formed within said second sealing ring 3 (Figure).
Regarding claims 3 and 16, DE 1910576 discloses wherein at least one of said first and second seal rings 2 and/or 3 has at least one recess so that said double contact seal having at least one chamber (center chamber connected to 1b and annular channel 18) arranged at said radial plane is formed upon engagement between the first and second sealing rings.
Regarding claim 4, DE 1910576 discloses wherein said at least one recess (center chamber connected to 1b) is concentric with said sealing rings 2 and/or 3 (Figure).
Regarding claims 5 and 17, DE 1910576 discloses wherein at least one recess (center chamber connected to 1b) is arranged in the second sealing ring 3 (Figure).
Regarding claim 7, DE 1910576 discloses a centrifugal separator (Abstract) for separation of at least two components of a fluid mixture having different densities, the centrifugal separator
EP 0961059 discloses wherein said first and second sealing rings 2 and 4 are arranged so that a double contact seal having at least one chamber 9 arranged at said radial plane is formed upon engagement between the first and second sealing rings, a spring 5 bearing against an end of the second sealing ring 4 opposite the at least one sealing interface 20 and/or 40, the spring biasing the second sealing ring toward the first sealing ring 2, and wherein only the second sealing ring further comprises at least one fluid connection 82 to said at least one chamber 9 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of DE 1910576 with an additional seal assembly of EP 0961059 for the purpose of providing a static pressure-type non-contact gas seal applicable over a wide pressure range which can seal off the sealed fluid irrespective of the pressure conditions in the region of the sealed fluid and reduce the required spring load (paras. [0014]-[0015]).
Regarding claim 8, DE 1910576 discloses wherein the first and second zones of the seal assembly are each in fluid communication with different connections for supplying or discharging process fluid, thereby forming a seal between said connections (zone 1a and 1b are in fluid communication with 9 and/or 10; zone around the seal is in fluid communication with 15).
Regarding claim 9, DE 1910576 discloses wherein the seal assembly is connected to the liquid outlets so that said first zone is in fluid communication with a first liquid outlet 10 and said second zone is connected to a second liquid outlet 15.
Regarding claim 10, DE 1910576 discloses wherein the seal assembly is connected to the liquid inlet so that said first zone is in fluid communication with the 
Regarding claim 14, DE 1910576 discloses wherein the at least one liquid outlet 9, 10, 1a and/or 1b are connected to a vessel or volume outside said sealing rings so that any fluid leaking into the chamber may be detected in said vessel (para. [0004] of machine translation).
Regarding claim 15, DE 1910576 discloses wherein said first 1a and/or 1b and second (zone around the seal) zones are free of paring discs (Figure).

Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (U.S. Patent No. 4,196,911) or DE 1910576 (Roedel et al.), in view of EP 0961059 (Fuse), as applied to claim 1 above, and further in view of Keba (U.S. Patent Application Pub. No. 2005/0248093).
Regarding claims 6 and 18-20, modified Matshushita or DE 1910576 does not disclose wherein the rotatable sealing member comprises vanes arranged in said second zone for causing acceleration of a fluid present in the second zone upon rotation of the rotatable sealing member.
Keba discloses wherein the rotatable sealing member 40 comprises vanes 42 arranged in said second zone for causing acceleration of a fluid present in the second zone upon rotation of the rotatable sealing member (paras. [0022]-[0023]; Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the seal assembly of modified Matshushita or DE 1910576 with the vanes of Keba for the purpose of slinging fluid to .

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 1910576 (Roedel et al.) in view of EP 0961059 (Fuse), as applied to claim 7 above, and further in view of Klintentedt (U.S. Patent Application Pub. No. 2009/0280974).
Regarding claims 8-10, while the disclosure of modified DE 1910576 is deemed to reasonably disclose the subject matter of said claims as stated above, assuming, arguendo
Regarding claim 11, modified DE 1910576 does not disclose a second hermetic seal that seals the second zone from the outside of the rotatable part.
Klintentedt discloses a second hermetic seal 30 that seals the second zone 23 from the outside of the rotatable part 18 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified DE 1910576 with the second hermetic seal of Klintentedt for the purpose of sealing the respective spaces 28 so that liquid of the rotating liquid body cannot be conveyed out from the respective spaces in a non-desired manner (para. [0031]).
Regarding claim 12, modified DE 1910576 does not disclose wherein the second zone is in fluid communication with the outside of the separator, thereby forming a seal between the first zone and the outside of the separator.
Klintentedt discloses wherein the second zone 23 is in fluid communication with the outside of the separator (through channel 17), thereby forming a seal between the first zone 22 and the outside of the separator. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified DE 1910576 with the fluid connection of Klintentedt for the purpose of discharging a heavy phase of the medium (para. [0025]).
Regarding claim 13, modified DE 1910576 does not disclose wherein the separation space comprises a stack of separation discs arranged under a top disc and wherein the rotatable sealing member of the seal assembly is attached to the uppermost portion of the top disc.
Klintentedt discloses wherein the separation space comprises a stack of separation discs 24 arranged under a top disc 26 and wherein the rotatable sealing member 52 of the seal assembly 30 is attached to the uppermost portion of the top disc 26 (Fig. 1 and 5; paras. [0025], [0026], [0035]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified DE 1910576 with the separator discs of Klintentedt for the purpose of separation of at least two phases of a medium (para. [0024]).

Response to Arguments
Applicant’s arguments filed on 1 November 2021 with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774